The Honorable Brent Davis Prosecuting Attorney Second Judicial Circuit P.O. Box 491 Jonesboro, Arkansas 72403
Dear Mr. Davis:
This is in response to your request for an opinion on "[w]hether or not a private corporation or private entity or individual can act as agent for the collection of municipal, county, or other governmental entity fines and penalties."
As an initial matter, I assume your request is limited to the context of fines imposed in criminal proceedings in circuit and municipal courts, and my response is so limited. Many regulatory agencies and boards of the State are empowered to impose civil penalties, and it is impracticable for this office to attempt to provide definitive answers to your question in the context of each such penalty that might be imposed under law.
With respect to fines imposed in municipal courts, it is my opinion that a private corporation, other entity, or individual may act as agent for their collection. Arkansas Code Annotated § 16-17-127 (Repl. 1994) imposes eligibility, registration, and bonding requirements upon persons1 contracting with municipal courts to collect and enforce fines and costs. While A.C.A. § 16-17-127 does not expressly authorize municipal courts to enter into such contracts, I concluded in Op. Att'y Gen. 91-282 (copy enclosed), and it remains my view, that the statute constitutes at least an implied sanction of the legality of such contracts and envisions that they will provide for compensation to the private collector.
With respect to fines imposed in circuit courts, it is my opinion that a private corporation, other entity, or individual may not act as agent for their collection. As I concluded in Op. Att'y Gen. 94-276 (copy enclosed), the collection of fines, penalties, and forfeitures imposed in circuit courts is the express statutory province of the sheriff or circuit clerk, see A.C.A. § 16-92-115 (Cum. Supp. 1993), and a county cannot legislate otherwise, see A.C.A. § 14-14-807(5).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General J. Madison Barker.
Sincerely,
WINSTON BRYANT Attorney General
WB:JMB/cyh
1 "Person" is defined in A.C.A. § 16-17-127(d) as "any individual, corporation, partnership, firm, association, or other business entity."